       Case 1:20-cv-00185-DMT-CRH Document 5 Filed 11/20/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NORTH DAKOTA

North Dakota Board of University and              )
School Lands and the North Dakota Office          )
of State Engineer,                                )
                                                  )
                Plaintiff,                        )       ORDER
                                                  )
        vs.                                       )
                                                  )
United States Department of the Interior;         )
David Bernhardt, in his capacity as               )
Secretary of the Interior; United States          )
Bureau of Land Management; William                )
Pendley, in his capacity as acting director       )
of the United States Bureau of Land               )
Management and its Deputy Director for            )
Policy and Programs; John Mehlhoff, in            )
his capacity as the Bureau of Land                )       Case No. 1:20-cv-185
Management’s State Director for Montana           )
and the Dakotas; and the Interior Board           )
of Land Appeals,                                  )
                                                  )
                Defendants.                       )

        On November 19, 2020, the parties filed a Joint Motion to Stay. The parties request that this case

be stayed pending the court’s ruling on pending dispositive motions in Continental Resources, Inc. v.

North Dakota Board of University and School Lands, et al.,No. 1:17-cv-00014-DLH-CRH, as this case

involves the same legal dispute. In the interest of judicial economy and for good cause shown, the court

GRANTS the parties’ motion (Doc. No. 4). This case is stayed pending further order of the court. The

parties shall file a joint status report proposing further proceedings in this case within 21 days of an order

addressing the parties’ pending motions in Continental Resources, Inc.

        IT IS SO ORDERED.

        Dated this 20th day of November, 2020.
                                                          /s/ Clare R. Hochhalter
                                                          Clare R. Hochhalter, Magistrate Judge
                                                          United States District Court
